Citation Nr: 1143648	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-26 206A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for fracture, comminuted odontoid process 2nd cervical vertebrae, degenerative osteoarthritis of cervical spine (referred to hereinafter as cervical spine disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1951 to September 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction subsequently was transferred to the Veteran's home RO in New Orleans, Louisiana.

In a statement attached to his September 2008 substantive appeal (VA Form 9), the Veteran requested a local hearing with RO personnel.  A Decision Review Officer hearing accordingly was scheduled for August 2009.  This hearing was not held, however, as the Veteran and his representative submitted statements requesting that it be cancelled and a Video Conference hearing before a member of the Board be scheduled instead.  This hearing thus was scheduled for July 2011.  It was not held because the Veteran requested that it be cancelled.  As such, both of his hearing requests are considered withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence shows that the Veteran's cervical spine disability closely approximates unfavorable ankylosis of the entire cervical spine.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent, but no higher, for a cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA) of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability evaluation and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to higher evaluation claims, VA must provide the claimant with generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  However, there is no error in failing to provide such prior notice when it was not required at the time of the initial AOJ decision.  A content complying notice and proper subsequent VA process instead must be provided in these cases.  Pelegrini, 18 Vet. App. at 112.

The United States Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  VA thus bore the burden of proving that such an error did not cause harm.  Id.  This could be accomplished by showing:  (1) that any defect was cured by actual knowledge on the part of the claimant, (2) that a reasonable person could be expected to understand from the notice of what was needed, or (3) that the benefit sought could not have been awarded as a matter of law.  Id.  Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate the claim.  Vazquez-Flores, 22 Vet. App. at 37; Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In addition to the above, post-adjudicatory notice and opportunity to develop the case was for consideration.  Vazquez-Flores, 22 Vet. App. at 37. 

In Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the United States Supreme Court held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  The burden of proving such an error instead fell upon the claimant.  Id.  It therefore was suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, the Board must consider whether any potential notice errors are prejudicial to the claimant in the particular case on appeal.

By letter dated in August 2005, the Veteran was notified of the criteria for establishing entitlement to a higher evaluation, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  His higher evaluation claim was adjudicated in the aforementioned April 2006 rating decision as well as in a July 2008 statement of the case (SOC).  Via letter dated in October 2008, the Veteran was informed of how VA generally determines disability evaluations, which was noted to include consideration of the impact on employment, and of how VA determines disability evaluations specifically for spinal disabilities.  His higher evaluation claim once again was adjudicated in a March 2010 supplemental statement of the case (SSOC).

August 2005 letter predated the initial adjudication by the AOJ, who in this case also is the RO, in April 2006.  All notice elements with the exception of the later-required Dingess/Vazquez-Flores disability rating and effective date elements were fully addressed by it.  The disability rating element, once required, was addressed in the October 2008 letter.  Indeed, this letter when beyond what was required by providing specific information on how evaluations are determined for spinal disabilities as well as simply general information regarding disability evaluation determinations.  Proper VA process in the form of the March 2010 SSOC followed.  The effective date element, once required, never was addressed.  

Yet the Veteran was notified of this element given a September 2006 letter addressing it in relation to another claim.  VA process thereafter was achieved from the July 2008 SOC and the March 2010 SSOC.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that where notice was not provided prior to initial adjudication, the timing problem can be cured by issuance of notice followed by readjudication of the claim); see also Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding that the issuance of fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Veteran also was afforded, although he did not take advantage of, the opportunity to participate in the processing of his claim by testifying at a hearing.  Finally, it is notable that he has been represented by Disabled American Veterans during the entire pendency of his claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (holding that a claimant's representation by counsel "is a factor that must be considered when determining whether that [claimant] has been prejudiced by any notice error").  

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  For each of the above reasons, none is found by the Board.  The duty to notify thus is satisfied.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Service treatment records regarding the Veteran were obtained by VA prior to the grant of service connection for his cervical spine disability in a March 1962 rating decision.  VA treatment records have been obtained by VA as well as submitted by the Veteran.  No private treatment records have been obtained by VA.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  He also has not submitted any such records on his own behalf.

A VA spine examination was afforded to the Veteran in February 2006.  Another was afforded to him in October 2009.  The examiner who conducted the latter examination reviewed the claims file.  There is no indication that the examiner who conducted the former examination did so.  This is of no consequence, however, as the Veteran gave an accurate and thorough history regarding his relevant symptomatology at this earlier examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  He also did so at the latter examination.  After receiving this information, each examiner conducted a physical assessment.  Relevant diagnostic tests were performed/reviewed.  Each examiner finally documented all of the above actions in an examination report.  Accordingly, the Board finds that the examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).

Significantly, neither the Veteran nor his representative has identified any development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

The Veteran seeks a higher evaluation for his cervical spine disability.  He contends that this disability is more severe than contemplated by the currently assigned 30 percent evaluation.  

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The benefit of the doubt similarly shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Where entitlement to compensation has already been established and an increase in evaluation is at issue, as is the case here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Consideration nevertheless must be given to whether staged evaluations are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which disability exhibited symptoms meeting the criteria for different evaluations during the course of the appeal, the assignment of a distinctive evaluation for each of the time periods is for application.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Consideration of a higher evaluation for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on movement is warranted for Diagnostic Codes predicated on limitation of motion.  Id.; 38 C.F.R. §§ 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran's cervical spine disability currently is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243-5242.  Diagnostic Code 5242 concerns degenerative arthritis of the spine.  This disability, along with the spinal disabilities addressed in Diagnostic Codes 5235 to 5241, is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula provides that evaluations are to be made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 30 percent evaluation is awarded when (1) forward flexion of the cervical spine is limited to 15 degrees or less or (2) there is favorable ankylosis of the entire cervical spine.  Unfavorable ankylosis of the entire cervical spine is assigned a 40 percent evaluation.  The maximum evaluation of 100 percent is reserved for when there is unfavorable ankylosis of the entire spine (both cervical and thoracolumbar).

The normal range of motion for the cervical spine is from 0 degrees to 45 degrees forward flexion, 0 degrees to 45 degrees extension, 0 degrees to 45 degrees left and right lateral flexion, and 0 degrees to 80 degrees left and right lateral rotation.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71, Plate V.  Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the cervical spine is 340 degrees.  Id.  Each range of motion measurement is rounded to the nearest 5 degrees.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (4).

Ankylosis is immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (5).  For VA purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.

The General Rating Formula also provides for the assignment of separate disability evaluations under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (1).

Diagnostic Code 5243 addresses intervertebral disc syndrome (IVDS).  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  An evaluation of 30 percent is not provided for under the Formula for Rating IVDS.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent evaluation.  The maximum 60 percent evaluation requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Each spinal segment manifesting clearly distinct effects of IVDS is rated separately pursuant to these criteria.  Id., Note (2).

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS, Note (1).

June 2005 VA X-rays showed cervical spondylosis with intervertebral disc space narrowing at C5, C6, and C6 to C7.

In an August 2005 statement, the Veteran complained of almost constant neck stiffness, soreness, and pain which radiates to his shoulders.  He indicated that it hurts to raise his arms and that he stays awake at night sitting on the side of the bed as a result.

The Veteran reported severe constant/usually daily neck pain which is worse at night at his February 2006 VA spine examination.  He stated that he sits up in bed to ease his pain, that he must remain at limited activity because of his pain, and that he feels most comfortable during the day sitting in a recliner.  He additionally stated that several physicians have advised bed rest after taking pain medication or when his symptoms increase in severity.  As such, he reported remaining in bed for several hours several times a week.  The Veteran indicated retiring from his position as a baker in April 2002 and retiring from Wal-Mart three years previous.

Upon assessment, the Veteran ambulated with a guarded gait.  His cervical spine and shoulder had no asymmetry.  Cervical spine range of motion was markedly limited.  There was to 15 degrees flexion, to 20 degrees right rotation, to 10 degrees left rotation, and to approximately 5 degrees right lateral bending.  Left lateral bending was from 2 to 5 degrees.  All of this movement was associated with pain.  Extension was unable to be performed due to pain.  Repetitive movement caused pain aggravation but no change in the degree findings.  X-rays showed normal alignment but considerable thinning of the C5-6 and C6-7 disc spaces as well as degenerative arthritis changes throughout the spine which was worse in these levels and bilateral foraminal narrowing at these levels.  Symptomatic osteoarthritis of the cervical spine was diagnosed.  This condition was determined to have restricted work activities.

Beginning in December 2007, VA treatment records contain numerous complaints made by the Veteran of severe constant/unremitting neck pain.  It was noted in a March 2008 VA treatment record that he could not walk any distance.  "Neuropathy, diabetic retinopathy" was diagnosed in this treatment record as well as a May 2008 treatment record.  Neck pain further was diagnosed in a May 2008 VA treatment record.

August 2008 VA X-rays showed cervical spondylosis.

The Veteran noted in his September 2008 substantive appeal (VA Form 9) that he has constant severe neck pain all day long as well as stiffness and limited motion in his neck.  He further noted that the pain goes into his back and right arm and that he gets headaches from it.  Finally, he noted that he cannot get around to do any work in his house or his yard.

In a November 2008 statement, the Veteran reiterated that he has severe neck pain going into his right shoulder and arm as well as down his back, that he gets headaches from it, and that he is unable to get around to do any type of chores in his house or his yard.  He additionally indicated that he stays in bed or in his recliner most of the day.

A VA treatment record dated in July 2009 reflects a diagnosis of chronic neck pain.

E.N., C.N., and R.B., the Veteran's grandchildren, collectively note in September 2009 statements that he now has little to no ability to engage in normal day-to-day activities such as house and yard work and going to the store due to neck, shoulder, and back pain.  They also note that his pain keeps him awake at night, caused him to spend most of the day in bed some days, and requires that he have help when walking from his chair to the bed.

In an early October 2009 statement, the Veteran reported that he no longer was able to do any activities due to ongoing neck, shoulder, and back pain.  He mentioned house repairs and lawn and garden work as examples.

The Veteran reported with respect to his entire spine severe constant/daily pain radiating to both shoulders at his October 2009 VA spine examination.  He also reported stiffness, weakness, fatigue, decreased motion, and spasms.  Severe weekly flare-ups of these symptoms lasting 1 to 2 days were noted by him.  The Veteran believed his was 80 percent functionally impaired during such flare-ups.  He further noted daily incapacitating episodes.  He indicated that he used a wheelchair and was unable to walk more than a few yards.  Bowel and bladder problems were denied by him.  The Veteran reported retiring in 2003 because he was eligible by age or duration of work.  

Upon physical assessment, the Veteran's posture, head position, and gait were normal.  His appearance was symmetrical.  There was no abnormal spinal curvature.  There also was no spasm, weakness, atrophy, tenderness, pain with motion, or guarding of the cervical sacrospinals.  There was ankylosis of part of the cervical spine, which was in a neutral position.  Difficulty walking because of a limited line of vision was noted.  Cervical spine range of motion was to 10 degrees flexion, extension, left and right lateral flexion, and left lateral rotation.  It was from 10 to 10 degrees right lateral rotation.  Objective evidence of pain throughout each movement was observed upon initial and repetitive motion.  However, there was no change in the degree findings.  The extremities had normal motor and sensory functioning.  No incapacitating episodes due to IVDS were identified.  X-rays showed cervical spondylosis.  A diagnosis of residuals of odontoid fracture with generalized weakness was made.  This disability was determined to have significant effects on occupational activities.  It also was determined to have a severe effect on usual daily activities such as bathing, dressing, toileting, grooming, chores, shopping, exercise, participation in sports, recreation, and traveling.

A January 2010 VA treatment record notes that the Veteran ambulates with a cane.  A February 2010 VA treatment record similarly notes that he has a slow, uneven gait and uses a cane.

Given the above, the Board finds that the next highest evaluation of 40 percent is warranted under the General Rating Formula for a cervical spine disability.  Unfavorable ankylosis of the Veteran's entire cervical spine is not shown.  Yet the evidence most closely approximates this condition, particularly when DeLuca and associated regulations are taken into consideration.  

Some, albeit markedly limited and painful, range of motion was found with respect to flexion, right and left lateral rotation, and right and left lateral bending upon initial movement at the February 2006 VA spine examination.  There was no further limitation of range of motion upon repetitive movement despite the pain.  With respect to extension, however, pain resulted in no range of motion upon initial and repetitive movement.  An extension immobility akin to ankylosis but attributable to pain existed, in other words.  

Cervical spine anklyosis was found at the October 2009 VA spine examination.  Immobility at 10 degrees specifically existed with respect to right lateral rotation.  On the one hand, favorable ankylosis was suggested because this immobility was not in flexion or extension and because it was only of part of the cervical spine instead of the entire cervical spine.  Some, albeit markedly limited and painful, range of motion indeed was found with respect to flexion and extension as well as right and left lateral flexion and left lateral rotation upon initial movement.  Despite the pain, there was no further limitation of range of motion upon repetitive movement.  Favorable ankylosis also was suggested because the cervical spine was in a neutral position.  On the other hand, one consequence of unfavorable ankylosis existed.  Difficulty walking because of a limited line of vision was noted in particular.  The same effects as unfavorable ankylosis thus have been established despite the fact that each portion of the definition of unfavorable ankylosis for VA purposes is not met.  

Moreover, the Veteran reported severe weekly flare-ups of his symptoms lasting 1 to 2 days during which he approximated that he was 80 percent functionally impaired at the October 2009 VA spine examination.  He is competent to do so because he personally experiences the symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr, 21 Vet. App. at 303.  He also is credible in this regard, as there is no reason to doubt him.  Readily inferred from the Veteran's report is that there are frequent occasions in which his markedly limited range of motion in all directions except right lateral rotation is reduced even further such that immobility akin to ankylosis exists.

The Board finds that the next highest and maximum evaluation of 100 percent is not warranted under the General Rating Formula for a cervical spine disability, however.  There is no indication of unfavorable ankylosis of the entire spine (both cervical and thoracolumbar).  Although a 40 percent evaluation is granted herein for unfavorable ankylosis of the entire cervical spine, the above discussion reveals that it is based on the Veteran closely approximating this condition rather than actually manifesting it.  The record, to include lay statements from the Veteran and his grandchildren, VA treatment records, and the February 2006 and October 2009 VA spine examinations, further is silent regarding unfavorable ankylosis of the entire thoracolumbar spine.

A separate evaluation also is not warranted under the General Rating Formula for any objective neurologic abnormalities associated with a cervical spine disability.  There is no indication of bowel or bladder impairment.  Neither the Veteran nor his grandchildren described any bowel or bladder problem.  He specifically denied such problems at the October 2009 VA spine examination.  VA treatment records are silent in this regard.  The weight of the evidence does not show any other neurological impairment.  Both the Veteran and his grandchildren reported that he experiences neck pain radiating to the shoulders and down his back and right arm.  They are competent to do so because the Veteran personally experienced this symptom and it is one which his grandchildren or any other laypersons are capable of observing.  See Jandreau, 492 F.3d at 1372; Barr, 21 Vet. App. at 303.  They also are credible in this regard, as there is no reason to doubt them.  No inconsistencies indeed are found.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that credibility generally can be evaluated, among other things, by a showing of inconsistent statements).  However, VA treatment records do not reveal any back or upper extremity condition attributable to the Veteran's cervical spine disability.  No mention of this disability was made at the time neuropathy was diagnosed.  Diabetes mellitus instead was referenced, apparently in relation to both neuropathy as well as retinopathy.  No back or upper extremity condition attributable to the Veteran's cervical spine disability was found at either the February 2006 or the October 2009 VA spine examination.  Motor and sensory functioning of all extremities indeed was normal at this latter examination.

Turning to the Formula for Rating IVDS, there is no diagnosis of IVDS or any similar condition of record.  Diagnoses rather include neck pain, chronic neck pain, symptomatic osteoarthritis, cervical spondylosis, and residuals of odontoid fracture with generalized weakness.  Yet intervertebral disc space narrowing was show in June 2005 X-rays.  To the extent the Veteran's cervical spine disability includes IVDS, he and his grandchildren are competent and credible in reporting that he spends several hours to most of the day in bed some days to several times a week for the reasons above.  He also is competent and credible for the above reasons in reporting daily incapacitating episodes and that physicians have advised bed rest after taking pain medication or when his symptoms increase in severity.  Incapacitating episodes as defined by VA are not found, however.  There indeed is no indication that the Veteran ever had acute signs and symptoms of his cervical spine disability necessitating treatment by a physician who prescribed bed rest.  No incapacitating episodes due to IVDS were identified at the October 2009 VA spine examination.  Use of the Formula for Rating IVDS thus would result in a noncompensable evaluation.  The 40 percent evaluation awarded herein pursuant to the General Rating Formula therefore stand as the higher evaluation.

Consideration was given to 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and Gilbert, 1 Vet. App. at 49, in making each of the above determinations.  Consideration also has been given to whether staged evaluations are required pursuant to Francisco, 7 Vet. App. at 55, and Hart, 21 Vet. App. at 505.  It follows that such evaluations are not warranted since the above findings that the preponderance of the evidence is for the Veteran's entitlement to a 40 percent evaluation but no higher under the General Rating Formula, against his entitlement to a separate evaluation for an objective neurologic abnormality under this Formula, and against his entitlement to an evaluation higher than 40 percent under the Formula for Rating IVDS for his cervical spine disability apply during the entire period on appeal.

B.  Extraschedular

The above determination granting the Veteran a 40 percent evaluation for his cervical spine disability is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of an evaluation for this disability on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Neither the Veteran nor his representative has raised the issue of entitlement to an extraschedular rating for a cervical spine disability.  There further has been no showing from the record that the Veteran's cervical spine disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  His symptoms, which collectively reveal his level of disability, are addressed by these criteria.  Evaluation was based on them and associated statutes, regulations, and caselaw such as DeLuca.  A higher evaluation is provided for by the criteria, but, as explained above, the currently assigned evaluation adequately describes the nature, extent, and severity of the Veteran's disability.

Given that the applicable schedular rating criteria are adequate, the Board finds that the Veteran has not manifested an exceptional cervical spine disability picture.  Discussion of whether he exhibited or exhibits related factors such as marked interference with employment or frequent periods of hospitalization therefore is unnecessary.  Further, referral for consideration of the assignment of an evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation of 40 percent for a cervical spine disability is granted, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


